DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter (Pub. No. US 2006/0055698).
As per claims 1 and 10, Ritter teaches a measurement device (i.e. oscilloscope) for acquiring a measurement signal, and a processing device for generating a first view representing an overview of the acquired measurement signal and a second view representing a horizontally zoomed section of the acquired measurement signal, wherein the processing device is configured to determine a periodicity of the acquired measurement signal, and the second view comprises a horizontally zoomed representation of the acquired measurement signal including a signal sequence with a predetermined number of periods of the measurement signal (see paragraph [0042]).
As per claims 3 and 12, Ritter further teaches an input device (i.e. a digital  oscilloscope) for receiving an indication specifying a horizontal position of the second view within the acquired measurement signal (see paragraph [0042], “If a user wants to view the signal response over multiple periods, the user "Zooms out" so that the y-axis time scale covers a far greater time period”).
As per claims 4 and 13, Ritter further teaches that the second view has a predetermined horizontal width, and wherein the processing device is configured to adapt a horizontal zoom factor based on the predetermined width of the second view (see paragraph [0042], “If a user wants to view the signal response over multiple periods, the user "Zooms out" so that the y-axis time scale covers a far greater time period”).
As per claims 5 and 14, Ritter further teaches that the processing device is configured to dynamically adapt a width of the second view based on the periodicity of the acquired measurement signal (see paragraph [0042], “If a user wants to view the signal response over multiple periods, the user "Zooms out" so that the y-axis time scale covers a far greater time period”).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-9, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (Pub. No. US 2006/0055698) in view of Johnson et al. (Pub. No. US 2014/0320145) (hereinafter Johnson).
As per claims 2 and 11, Ritter further teaches the system as stated above except for a display for displaying the first view and the second view.
Johnson teaches displaying simultaneously in two windows a zoomed-in waveform and zoomed-out waveform of the acquired signal (see paragraph [0023]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Johnson into the invention of Ritter because the acquired signal and the horizontally zoomed section would be displayed in a second window.  Therefore, the structure of the signal would be clearly and accurately analyzed.
As per claims 6 and 16, while Ritter teaches that “If a user wants to view the signal response over multiple periods, the user "Zooms out" so that the y-axis time scale covers a far greater time period”) (see paragraph [0042]).
Ritter fails to explicitly teach that the processing device is configured to continuously adapt a setting of the second view (emphasis underlined).
Johnson teaches that the second display window 320 has a corresponding second range, where an upper value of the second range is set so that a peak current of the large current signal, provided by the zoomed-out waveform 321, fits within the second display window 320 (see paragraphs [0023] and [0025]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Johnson into the invention of Ritter because the zoomed 
	As per claims 7, 8, 15 and 17, Ritter further teaches the system as stated above.
Ritter fails to explicitly teach that the processing device is configured to adapt a setting of the second view when a position of the zoomed section of the input signal changes.
Johnson teaches that the second display window 320 has a corresponding second range, where an upper value of the second range is set so that a peak current of the large current signal, provided by the zoomed-out waveform 321, fits within the second display window 320 (see paragraphs [0023] and [0025]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Johnson into the invention of Ritter because the zoomed section of the acquired signal would be entirely displayed.  Therefore, the structure of the signal would be clearly and accurately analyzed.
	As per claims 9 and 18, Ritter teaches the system as stated above.
Ritter fails to explicitly teach that the measurement device is configured to acquire a further measurement signal or to derive a further measurement signal from the acquired measurement signal and the processing device is configured to generate a further view representing a horizontally zoomed section of the further measurement signal, wherein the horizontal zooming of the further view corresponds to the horizontal zooming of the second view.
Johnson teaches processing data corresponding to small and large current portions of a signal of interest provided from a DUT via a current probe and analyzing and .

Response to Arguments
4.	Applicant’s arguments with respect to claim 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
	                                               Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    
Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857